Docket No. 94830–Agenda 24–September 2003. 

COMMERCE BANK, Special Administrator of the Estate of Louise Osborn, Deceased, Appellant, v. YOUTH SERVICES OF MID-

ILLINOIS, INC., a Not-for-profit Corporation, Appellee
.

Opinion filed March 18, 2004.



Per Curiam
:

In this case, one Justice of this Court has recused herself and the remaining members of the Court are divided so that it is not possible to secure the constitutionally required concurrence of four judges for a decision (see Ill. Const. 1970, art. VI, §3). Accordingly, the appeal is dismissed. The effect of this dismissal is the same as an affirmance by an equally divided court of the decision under review but is of no precedential value. See 
Perlman v. First National Bank
, 60 Ill. 2d 529, 530 (1975). 	

Garman, J., took no part.